 

SHARES FOR NOTE EXCHANGE AGREEMENT

 

Dated as of April 30, 2019

 

This Shares for Note Exchange Agreement, (the “Agreement”) is entered into as of
the date first set forth above (the “Closing Date”), by and among Orbital
Tracking Corp., a Nevada corporation (the “Company”), and the shareholder of the
Company as set forth on the signature page hereto (the “Shareholder”). Each of
the Company and Shareholder may be referred to herein collectively as the
“Parties” and separately as a “Party.”

 

WHEREAS, Shareholder owns certain shares of preferred stock of the Company as
set forth in the stock power as attached hereto as Exhibit B (the “Shares”) and
now desires to exchange the Shares for a promissory note of the Company as
attached hereto as Exhibit A (the “Note”), and the Company is willing to
undertake such exchange and the other transactions as set forth herein (the
“Exchange);

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived here from, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

 

1. The closing of the Exchange (the “Closing”) shall occur on the Closing Date
simultaneously with the execution of this Agreement by both Parties. On the
terms and subject to the conditions set forth in this Agreement, on and
effective as of the Closing Date, (i) the Shareholder hereby assigns, transfers
and delivers to the Company, the Shares, free and clear of all security
interests, liens, pledges, encumbrances, charges, restrictions or known claims
of any kind, nature, or description, via delivery of the stock power as attached
hereto as Exhibit B to the Company, and (ii) in exchange for the transfer of
such Shares, the Company hereby issues the Note to the Shareholder. The Parties
acknowledge and agree that the Shares are uncertificated.

 

2. Shareholder hereby represents and warrants to the Company, as follows:

 

  (i) The Shareholder is the record and beneficial owner, and has good title to
the Shares with the right and authority to sell and deliver such Shares free and
clear of all liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, proxies, voting trusts or similar
agreements, restrictions on transfer or adverse claims of any nature whatsoever.
The Shareholder has not granted any rights or title to the Shares to any other
person or entity, and no other person or entity has any right to purchase or
receive any of the Shares. The Shareholder has the power and authority to
transfer the Shares to the Company as contemplated pursuant to the terms of this
Agreement and upon delivery of the stock power as attached hereto, the Company
will receive good title to the Shares.         (ii) The Shareholder has the
legal power, capacity and authority to execute and deliver this Agreement, to
consummate the Exchange, and to perform the Shareholder’s obligations under this
Agreement. This Agreement constitutes a legal, valid and binding obligation of
the Shareholder, enforceable against the Shareholder in accordance with the
terms hereof.

 



1

 

 

  (iii) The Shareholder is an “accredited investor” as that term is defined in
Rule 501 of Regulation D (“Regulation D”) promulgated by the Securities and
Exchange Commission under Section 4(a)(2) of the Securities Act of 1933, as
amended (“Securities Act”), and Shareholder understands and acknowledges that
the Company is relying upon such representation to qualify for the exemption
from the registration requirements of the Securities Act pursuant to Rule 506 of
Regulation D. The Shareholder is acquiring the Note for investment for such
Shareholder’s own account and not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and the Shareholder has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Shareholder can bear the economic risk of the
investment in the Note and possesses such knowledge and experience in financial
and business matters that the Shareholder is capable of evaluating the merits
and risks of the investment in the Note. Shareholder acknowledges that Shares
has received and carefully reviewed such information as such Shareholder has
deemed necessary to evaluate an investment in the Note and that Shareholder has
been furnished all materials that Shareholder has requested relating to the
Company and the issuance of the Note hereunder, and that Shareholder has been
afforded the opportunity to ask questions of the Company’s representatives to
obtain any information necessary to verify the accuracy of any representations
or information made or given to the Shareholder.

 

3. Miscellaneous.

 

  (i) This Agreement shall be governed, construed and enforced in accordance
with the laws of the State of Nevada, without application of the conflicts of
laws provisions thereof. Each Party agrees that all legal proceedings concerning
the interpretation, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a Party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in Palm Beach County, Florida
(the “Selected Courts”). Each Party hereto hereby irrevocably submits to the
exclusive jurisdiction of the Selected Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such Selected Courts, or such Selected Courts are
improper or inconvenient venue for such proceeding. EACH PARTY HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).         (ii) Any term or provision
of this Agreement which is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof or thereof or the validity or enforceability of the
offending term or provision in any other situation or in any other jurisdiction.
This Agreement and the Note constitute the entire agreement between the Parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings and negotiations, whether written or oral, of the
Parties.         (iii) From time to time each Party shall make reasonable
commercial efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things reasonably necessary, proper or advisable,
including as required by applicable laws, to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement. Each
Party’s representations and warranties hereunder shall survive the Closings.

 



2

 

 

  (iv) This Agreement may be amended, and the observance of any term hereof may
be waived only upon the written consent of both Parties. Neither this Agreement
nor the Note may be assigned or transferred, directly or indirectly, by
Shareholder to any person or entity without the prior written consent of the
Company. Any purported transfer or assigning in violation of this section shall
be null and void. Other than as specifically set forth herein, each Party shall
pay its own costs and expenses (including attorneys’ fees) in connection with
the preparation and closing of the transactions contemplated by this Agreement,
the Notes and the Warrants.         (v) Any notice or other communications
required or permitted hereunder shall be in writing and shall be sufficiently
given if personally delivered to it or sent by email, overnight courier or
registered mail or certified mail, postage prepaid, addressed as follows:

 

  If to the Company, to:       Orbital Tracking Corp.   Attn: David Phipps  
18851 NE 29th Avenue, Suite 700   Aventura, FL 33180   Email: dphipps@gtc.co.uk

 

  If to the Shareholder, to the Shareholder’s address in the books and records
of the Company.

 

  (vi) This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original and all of which taken together shall be but a
single instrument. The execution and delivery of a facsimile or other electronic
transmission of a signature to this Agreement shall constitute delivery of an
executed original and shall be binding upon the person whose signature appears
on the transmitted copy.

 

[Signatures Appear on Following Page]

 

3

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly signed as
of the Closing Date.

 

  Orbital Tracking Corp.         By:   Name: David Phipps   Title: Chief
Executive Officer

 

  Shareholder Name:  

 

  By:     Name:     Title:

 

4

 

 

Exhibit A

 

Promissory Note

 

(Attached)

 

5

 

 

Exhibit B

 

Stock Power

 

Shareholder Name:  

 

Class(es) and Number(s) of Shares of Stock Being Transferred:

 

Series of Preferred Stock   Number of Preferred Shares                  

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, the
person or entity set forth above (“Shareholder”) hereby assigns, transfers, and
conveys to Orbital Tracking Corp., a Nevada corporation (the “Corporation”), all
of Shareholder’s right, title, and interest in and to the class(es) and
number(s) of shares of the Company as set forth above (the “Shares”), and hereby
irrevocably appoints the President, Secretary and other officers of the Company
as Shareholder’s attorney-in-fact to transfer said Shares on the books of the
Company, with full power of substitution in the premises.

 

Date: April 30, 2019

 

Shareholder Name:               By:       Name:       Title:      

 

6

 

 

 

